PER CURIAM.
William A. Ross petitions for writ of mandamus, alleging the district court has unduly delayed acting on his motions to amend the criminal judgment and for reconsideration. He seeks an order from this court directing the district court to act. The district court has already ruled *787on both motions. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED